Citation Nr: 0836503	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-06 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 1, 
2001, for the grant of a 50 percent rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 1, 2003, 
for the grant of a 70 percent rating for PTSD.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which awarded the veteran a 70 evaluation 
for his service-connected PTSD, effective May 1, 2003.  

The veteran appeared and testified at a Travel Board hearing 
at the Detroit RO in December 2005.  The transcript is of 
record.  

The Board notes that in November 2006, the veteran's claim 
was remanded for further evidentiary and procedural 
development, including issuance of a statement of the case 
regarding the issue of a rating higher than 70 percent for 
PTSD.  The veteran did not perfect an appeal on that issue.  
The other requested development was completed, and the claim 
appropriately before the Board is as characterized on the 
cover page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A 30 percent rating was assigned for PTSD in an October 
1996 rating decision, effective January 11, 1996.  The 
veteran was advised of the rating decision, but did not 
appeal any aspect of the rating.  The October 1996 rating 
decision is final.

3.  A 50 percent rating was assigned for PTSD in a February 
2001 rating decision, effective January 1, 2001.  The veteran 
was advised of the rating decision, but did not appeal any 
aspect of the rating.  The February 2001 rating decision is 
final.

4.  Between January 1, 2001 and April 7, 2003, the veteran 
experienced social and occupational impairment with reduced 
reliability and productivity.  

5.  Since May 1, 2003, the veteran has experienced 
occupational and social impairment with deficiencies in most 
areas.  

6.  The veteran filed a request for an increased rating in 
May 2003.  


CONCLUSIONS OF LAW

1.  Criteria for assignment of an effective date earlier than 
January 1, 2001, for the grant of a 50 percent rating for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007). 

2.  Criteria for assignment of an effective date earlier than 
May 1, 2003, for the grant of a 70 percent rating for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2006, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for an earlier effective date, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in that 
notice.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the December 2006 VCAA notice was untimely.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in December 2006 and a Supplemental Statement of the 
Case was issued subsequent to that notice in March 2007, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In December 2005, 
the veteran appeared and testified at a Travel Board hearing 
at the Detroit RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran contends that his PTSD award should be effective 
as of September 1995 or earlier.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

Service connection for PTSD was granted in an October 1996 
rating decision and a 30 percent rating was assigned.  The 
veteran did not appeal this rating.  The veteran requested an 
increased rating in November 2000.  A February 2001 rating 
decision awarded the veteran a rating of 50 percent, 
effective January 1, 2001.  There is no evidence of record 
that the veteran voiced any disagreement to VA with the 
effective dates assigned in the October 1996 or February 2001 
decisions, prior to September 2004, and, as such, the rating 
decisions became final after one year from notification.  See 
38 C.F.R. §§ 20.302 and 20.1103.  Thus, the decision can only 
be revised upon a showing of clear and unmistakable error.  
See 38 C.F.R. § 3.105.

In a January 2004 rating decision, the veteran was awarded a 
70 percent evaluation for his PTSD, effective, May 1, 2003.  
As noted above, the Board finds that the October 1996 and 
February 2001 rating decisions became final.  As such, the 
subsequent grant of increased ratings cannot be made 
effective as of the date of the original claim, or prior 
request for an increased rating, short of a showing of clear 
and unmistakable error in the October 1996 or February 2001 
rating decisions.  The veteran has not alleged any such 
error.  

The appropriate date for assignment of additional benefits 
granted must be the date of the current claim in May 2003, 
unless there is evidence showing an increase in disability 
within one year of the May 2003 claim.  VA medical evidence, 
dated May 1, 2003, showed an increased disability due to 
PTSD, and this was the same day he was discharged from 
hospitalization.  The following day, the claim was filed on 
his behalf.  The Board notes that the veteran was 
hospitalized from April 8, 2003, to April 30, 2003, and was 
awarded a temporary 100 percent evaluation for that time 
period.  That same month, the veteran's private treating 
physician submitted a letter indicating that the veteran 
could not obtain gainful employment due to his PTSD symptoms.  
The medical evidence regarding the veteran's April 2003 
hospitalization is the only evidence of an increase in 
disability within one year of the May 2003 claim.  Therefore, 
the Board finds that it is not factually ascertainable that 
an increase in disability began prior to his April 2003 
hospitalization in order to assign an earlier effective date.  
As the veteran was awarded a 100 percent temporary rating 
from April 8, 2003, to April 30, 2003, the effective date of 
May 1, 2003, the day following his hospitalization, is 
appropriate.  

Given the evidence as outlined above, the Board finds that 
the most advantageous date for assignment for the grant of a 
higher schedular rating is the date when the veteran's 
disability was shown to have increased to 70 percent on May 
1, 2003-the day following the veteran's April 2003 
hospitalization.  Although the Board appreciates the 
veteran's argument that he should be awarded the current 
rating since his initial claim in 1995, it is bound by the 
evidence of record which shows that the veteran did not 
appeal the 1996 or 2001 rating decisions, did not have a 
factually ascertainable increase in disability between May 
2002 and May 2003, other than his above-noted period of 
hospitalization, and did not submit his current claim for an 
increase until May 2003.  Consequently, his appeal for an 
earlier effective date must be denied. 



	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than January 1, 2001, is denied for 
the grant of a 50 percent rating for PTSD. 

An effective date earlier than May 1, 2003, is denied for the 
grant of a 70 percent rating for PTSD. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


